NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 11 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30214

                Plaintiff-Appellee,             D.C. No.
                                                1:16-cr-02065-RMP-1
 v.

JESSE ALLEN DAUENHAUER, AKA                     MEMORANDUM*
Jesse A. Dauenhauer,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                          Submitted December 7, 2018**
                              Seattle, Washington

Before: THOMAS, Chief Judge, and McKEOWN and CHRISTEN, Circuit
Judges.

      Jesse Allen Dauenhauer (“Dauenhauer”) appeals his conviction for being a

felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). The officers

who seized and searched his vehicle had probable cause, so the district court did


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
not err in declining to suppress evidence of firearms found in his car. Additionally,

first degree assault under Revised Code Washington (RCW) § 9A.36.011 is a

crime of violence under U.S.S.G. § 4B1.2(a), so the district court properly

accounted for his prior assault conviction in sentencing. We affirm.

      Dauenhauer argues the district court should have suppressed evidence of

firearms because the seizure and search are inadmissible under Washington state

law. “The general rule . . . is that evidence will only be excluded in federal court

when it violates federal protections, . . . and not in cases where it is tainted solely

under state law.” United States v. Cormier, 220 F.3d 1103, 1111 (9th Cir. 2000).

      Relevant to the suppression analysis is that the seizure and search of

Dauenhauer’s vehicle adhered to federal law. Probable cause for a search requires

“a fair probability that contraband or evidence of a crime will be found in a

particular place” and is assessed “in light of the totality of the circumstances.”

United States v. Pinela-Hernandez, 262 F.3d 974, 978 (9th Cir. 2001) (citations

and internal quotations omitted). When Officer Graves impounded the car pending

issuance of a search warrant, he had probable cause to believe that the car

contained contraband. We review de novo questions of probable cause, with “due

weight to inferences drawn from [the] facts by resident judges and local law

enforcement officers.” United States v. Chavez-Miranda, 306 F.3d 973, 978 (9th

Cir. 2002) (citation and internal quotations omitted).


                                            2
      Graves believed Dauenhauer, whom he knew was a convicted felon, had

committed the felony of being a felon in possession of a firearm. 18 U.S.C.

§ 922(g)(1). Witnesses at the scene where Dauenhauer crashed his car identified

him driving erratically before the high-speech crash, attempting to leave the scene,

and possessing a gun. One witness removed the firearm from the car and put it on

the top of the trunk. Graves retrieved the revolver, which was missing its cylinder.

He believed the vehicle might contain the missing cylinder. Thus, Graves had

probable cause to impound the car while he sought a search warrant.

      The search warrants for the car also were supported by probable cause. “We

need only find that the issuing magistrate had a substantial basis for finding

probable cause.” Chavez-Miranda, 306 F.3d at 978 (citation omitted). To

establish probable cause, an affidavit must show a connection between the

evidence and the location to be searched. Id.

      The supporting affidavit for the first warrant provided the detailed facts

recounted above and related to evidence of a federal crime. The affidavit

established a fair probability that the cylinder would be in the car. And when

Graves found a fully loaded 9 millimeter handgun magazine during the first search,

he and the other officers stopped the search and secured a second search warrant

for additional firearms.




                                          3
      Finally, the district court did not err in concluding that first degree assault

under RCW § 9A.36.011 is a categorical match for a crime of violence under the

federal guidelines under U.S.S.G. § 4B1.2(a), and properly determined

Dauenhauer’s sentencing. “We review de novo whether a state-law crime

constitutes a crime of violence under the [Sentencing] Guidelines” and “apply the

categorical approach,” asking whether the elements of the crime of conviction

match the federal definition. United States v. Robinson, 869 F.3d 933, 936 (9th

Cir. 2017). The elements of the Washington statute “sufficiently match” those of

“the generic federal [definition of a crime of violence].” Id. The state statute

criminalizes intentional behavior and requires bodily injury, which is narrower

than the federal guidelines encompassing “threatened use of physical force.”

U.S.S.G. § 4B1.2(a).

      AFFIRMED.




                                           4